FOR IMMEDIATE RELEASE Contact: Jeffrey W. Farrar Executive Vice President and CFO (434) 964-2217 jfarrar@stellarone.com STELLARONE CORPORATION REPORTS INCREASED THIRD QUARTER 2011 EARNINGS Charlottesville, VA, October 27, 2011 – StellarOne Corporation (NASDAQ: STEL) (“StellarOne”) today reported third quarter 2011 earnings of $4.2 million and net income available to common shareholders of $3.9 million, or $0.17 net income per diluted common share, after deducting the dividends and discount accretion on preferred stock from net income. This represents a 28.3% increase over net income available to common shareholders of $3.1 million, or $0.13 net income per diluted common share during the same quarter in the prior year, and an 18.7% increase over net income to common shareholders of $3.3 million, or $0.14 net income per diluted common share for the second quarter of 2011. Net income available to common shareholders for the nine month period ended September 30, 2011 totaled $9.6 million or $0.42 per diluted common share, up $4.1 million or 73.8% compared to $5.5 million or $0.24 per diluted common share for the prior year period. “While we continue to experience significant headwinds in the economy and consumer confidence in general, we continue to make progress in strengthening our balance sheet, leveraging our human capital and improving our prospects for continuing lift in profitability. In spite of margin pressure, we managed to show some modest revenue growth for the quarter, with a smaller increase in operating expenses sequentially. Asset quality was relatively stable with some mixed results. We had notable decreases in net charge-off’s and troubled debt restructurings which were tempered by an increase in non-performing loans. On the lending front, activity seems to be increasing albeit still sluggish. We are excited about two seasoned senior commercial lender hires, one of whom will provide additional leadership to our core commercial team, and the other of whom will establish our entry into the Tidewater market with a new loan production office. We will approach this market in similar fashion to our successful entry into Richmond, with plans to add lenders and other business lines as opportunities present” said O. R. Barham, Jr., President and Chief Executive Officer. Third quarter 2011 highlights included: · Net interest income on a tax-equivalent basis increased $238 thousand or 1.0% sequentially for the quarter on a slightly higher earning asset base, and was up $859 thousand or 3.6% over the same prior year period. · Noninterest income on an operating basis increased $325 thousand or 4.3% sequentially due to mortgage banking revenue and higher retail banking fees, the continued absence of losses on mortgage indemnifications and lower losses on foreclosed assets. · Pre-tax, pre-provision earnings amounted to $8.8 million for the third quarter of 2011, an increase of $417 thousand or 5.0% compared to the second quarter of 2011, and an increase of $645 thousand or 8.0% when compared to the same period in the prior year. · Net charge-offs decreased $1.2 million on a sequential quarter basis, and decreased $1.3 million when compared to the same period in the prior year. · Classified assets decreased sequentially by $6.5 million or 3.5% to $180.7 million at September 30, 2011 from $187.2 million at June 30, 2011. · Accruing troubled debt restructurings decreased $7.3 million on a sequential quarter basis, and decreased $2.5 million when compared to the same period in the prior year. Net Interest Margin Improves From Prior Year, But Contracts on a Sequential Basis Net interest income on a tax-equivalent basis amounted to $25.1 million for the third quarter of 2011, which compares favorably to $24.8 million for the second quarter of 2011, and $24.2 million for the same period in the prior year. The net interest margin was 3.77% for the third quarter of 2011, compared to 3.83% for the second quarter of 2011 and 3.63% for the third quarter of 2010. The average yield on earning assets for the current quarter decreased 11 basis points to 4.69% as compared to 4.80% for the second quarter of 2011, which was offset by a 6 basis point improvement in the cost of interest bearing liabilities, moving from 1.17% during the second quarter of 2011 to 1.11% during the third quarter of 2011. The re-pricing sensitivity of interest earning assets outpaced interest bearing liabilities during the third quarter as investment yields and loan yields contracted 32 basis points and 3 basis points, respectively, on a sequential basis.Investment yields have contracted due to the continued runoff of higher yielding securities and lower yields realized on the recent investment of excess liquidity in the current low rate environment.Loan yields have contracted slightly due to repricing within the current portfolio and lower yields realized on new production.The 6 basis point improvement to the cost of funds was driven by pricing strategies implemented which reduced the cost of money market and certificate of deposit accounts. Moderate margin pressure will continue, although pricing for core deposits was significantly reduced late in the quarter, which should minimize contraction.Pricing for quality loan opportunities continues to be fierce, and the current flattening in the yield curve will provide some additional pressure on the margin. Growth in Operating Noninterest Income on a Sequential Basis On an operating basis, which excludes gains and losses from sales and impairments of securities and other assets, total noninterest income amounted to $7.8 million for the third quarter of 2011, up $325 thousand or 4.3% on a sequential basis compared to $7.5 million for the second quarter of 2011, and down $132 thousand or 1.6% compared to the same period in the prior year. The sequential quarter increase on a consolidated basis is largely attributable to an increase of $436 thousand in mortgage banking related fees, an increase of $179 thousand in retail banking fees and a $143 thousand decrease in losses on the sale of foreclosed assets.The increases in these operating line items were offset by a decrease of approximately $308 thousand in other operating revenues which was primarily driven by lower income levels from pass through entities.The $132 thousand decrease in operating noninterest income compared to the same period in the prior year stemmed from a contraction in mortgage revenues of $635 thousand, and higher losses on foreclosed assets of $205 thousand.These decreases were offset by an $840 thousand decrease in losses from mortgage indemnifications. Mortgage banking revenue totaled $2.0 million for the third quarter of 2011, or up $436 thousand or 28.5% compared to $1.5 million for the second quarter of 2011 and down $635 thousand or 24.4% when compared to the same quarter in 2010.The sequential increase was associated with comparatively lower mortgage rates resulting in increased refinance activity. However, the level of refinancing is more muted when comparing to levels in 2010, which results in the decrease compared to the same period in the prior year. Profitability levels are expected to improve in the fourth quarter as the backlog in loans held for sale is pushed out to investors. Retail banking fee income remained stable at $4.0 million for the third quarter of 2011, an increase of $179 thousand or 4.7% compared to $3.8 million for the second quarter of 2011.This sequential quarter increase was primarily attributable to an increase of $160 thousand in NSF revenue. Wealth management revenues from trust and brokerage fees for the third quarter of 2011 were $1.2 million or down $158 thousand or 11.7% on a sequential quarter basis and up $59 thousand or 5.2% when compared to the $1.1 million realized during the third quarter of 2010. Lower fee realizations attributed to decreased market value of assets contributed to the revenue decrease. Fiduciary assets decreased $37.1 million sequentially to $413.6 million, compared to $450.6 million at June 30, 2011. Net Charge-Offs Decrease While Non-Performing Assets Increase Net charge-offs decreased sequentially during the third quarter.Annualized net charge-offs as a percentage of average loans receivable amounted to 0.73% for the third quarter of 2011, down from 0.95% for the second quarter of 2011 results and down from 0.94% for the third quarter of 2010.Net charge-offs for the third quarter of 2011 totaled $3.8 million or down $1.2 million compared to the $4.9 million realized during the second quarter of 2011 and down $1.3 million when compared to $5.1 million during the third quarter of 2010. StellarOne’s non-performing assets totaled $52.5 million at September 30, 2011, up $5.2 million or 11.0% from $47.3 million at June 30, 2011 and down $9.7 million or 15.5% compared to $62.1 million at September 30, 2010.The ratio of non-performing assets as a percentage of total assets increased to 1.77% as of September 30, 2011, compared to 1.61% as of June 30, 2011 and 2.13% at September 30, 2010. Non-performing loans increased $5.4 million or 14.1% on a sequential quarter basis to $43.5 million at September 30, 2011, when compared to $38.1 million at June 30, 2011 and were down $8.1 million or 15.8% compared to $51.6 million at September 30, 2010. Contributing to the sequential increase was a $5.5 million credit associated with one multifamily non-residential commercial real estate credit that went non-accrual during the quarter.The credit is adequately collateralized with solid prospects for short term lease up and resolution. Foreclosed assets totaled $9.0 million at September 30, 2011, down $140 thousand or 1.5% compared to $9.1 million at June 30, 2011 and down $1.5 million or 14.5% compared to $10.5 million as of September 30, 2010. Past due and matured loans between 30 and 89 days totaled $43.3 million at September 30, 2011, up $4.9 million or 12.7% compared to $38.5 million at June 30, 2011 Included in the loan portfolio at September 30, 2011, are loans classified as troubled debt restructurings (“TDRs”) totaling $40.7 million, a sequential reduction of 15.2% or $7.3 million as compared to $48.0 million at June 30, 2011. Of the total restructurings, $32.3 million are on accrual status, which represent performing relationships for which a modification to the contractual interest rate or repayment structure has been granted to address a financial hardship.Total TDRs make up 2.0% of the total loan portfolio at September 30, 2011, while $30.4 million or 74.7% of TDRs represent residential consumer real estate loans under a mortgage modification program designed to help homeowners remain in their homes.The sequential reduction in TDRs was largely attributable to $12.9 million being removed from TDR status during the quarter due to meeting performance and other criteria.It is anticipated that such upgrades will continue over the next few quarters, but at a significantly reduced amount from the third quarter. StellarOne recorded a provision for loan losses of $3.3 million for the third quarter of 2011, an increase of $150 thousand compared to the $3.2 million recognized for the second quarter of 2011 and a decrease of $200 thousand compared to the third quarter of 2010.The third quarter 2011 provision compares to net charge-offs of $3.8 million, resulting in an allowance for loan losses of $35.3 million at September 30, 2011, a decrease of $468 thousand when compared to $35.7 million at June 30, 2011. The allowance as a percentage of total loans was 1.74% at both September 30, 2011 and June 30, 2011.The allowance as a percentage of non-performing loans declined to 81.1% at September 30, 2011, or down 12.7% when compared to 93.8% at June 30, 2011. Efficiency Ratio Decreases Sequentially StellarOne’s efficiency ratio was 69.3% for the third quarter of 2011, compared to 70.0% for the second quarter of 2011 and 72.3% for the same quarter in 2010.The sequential quarter decrease in the efficiency ratio reflects a slight increase in total revenue and stable overhead base. Noninterest expense for the third quarter amounted to $23.3 million, relatively flat compared to $23.2 million for the second quarter of 2011 and down $319 thousand or 1.3% when compared to the third quarter in 2010. The sequential quarter increase in noninterest expense was driven by increases of $223 thousand in compensation and benefits expense, $124 thousand in occupancy costs and $66 thousand in data processing expense, which were offset by decreases of $121 thousand in supplies and equipment expense, $105 thousand in marketing expense and $51 thousand in FDIC insurance expense.FDIC insurance expense is expected to be consistent with third quarter amounts on an ongoing basis.The increase in compensation and benefits expense is largely related to increased commissions and incentives associated with the higher mortgage volume and will continue to be dependent on future volume.Additionally, severance costs associated with the closure of two financial centers during the quarter contributed to this increase, but will result in favorable efficiencies going forward. The decrease relative to the same quarter in 2010 can be attributed to a $1.0 million decrease in FDIC insurance expense and a $451 thousand decrease in other operating expenses, which largely consisted of DDA charge-offs reductions and decreases in foreclosed asset related expenses.These reductions were partially offset by an$840 thousand increase in compensation and benefits and $249 thousand increase in supplies and equipment.The compensation and benefits increase is related to efforts to build human capital in key management positions over the past fifteen months, and the reestablishment of incentive plans for revenue producing units. There are a number of company-wide initiatives that management believes will result in human capital cost reduction and reallocation.This effort was evidenced by the reduction of 19 full-time equivalent positions noted on a sequential quarter basis. Capital Position Remains Strong StellarOne’s risk-based capital ratios substantially exceed regulatory standards for well-capitalized banks. The period-end tangible common equity ratio was 10.29% at September 30, 2011 compared to 10.11% at June 30, 2011. Tier 1 risk-based and total risk-based capital ratios were 16.26% and 17.51%, respectively, at September 30, 2011 compared to 15.91% and 17.17% at June 30, 2011. Excluding the remaining $22.5 million in preferred stock still outstanding in connection with participation in the TARP program, StellarOne’s Tier 1 risk-based capital ratio was 15.18% compared to 14.85% at June 30, 2011. Shareholders’ equity, excluding the preferred stock, represented 13.9% of total assets at September 30, 2011, while book value per common share was $18.02 per share. Balance Sheet Expands Slightly While Loan Demand Remains Soft Period end loans decreased $31.1 million or 1.5% as compared to the second quarter 2011, while average loans for the third quarter of 2011 were $2.06 billion or down approximately $13.0 million or 0.6% when compared to $2.08 billion for the second quarter of 2011. Muted loan demand, increased pricing competition for quality loan opportunities and increased pay-downs as a result of current economic conditions has limited the Company’s ability to drive loan growth. Average securities were $446.3 million for the third quarter, up $43.1 million or 10.7% from $403.2 million for the second quarter of 2011, reflecting increased investment activity driven by limited loan growth and increased deposits. Average deposits for the third quarter of 2011 were $2.42 billion or up $31.3 million or 1.3% on a sequential quarter basis compared to $2.39 billion for the second quarter of 2011. Average interest bearing deposits increased sequentially by approximately $28.3 million or 1.4%, while average non-interest bearing deposits increased approximately $3.0 million. At September 30, 2011, total assets were $2.96 billion, compared to $2.94 billion at June 30, 2011. Cash and cash equivalents were $157.6 million at September 30, 2011, an increase of $23.5 million or 17.6% compared to $134.0 million at June 30, 2011. About StellarOne StellarOne Corporation is a traditional community bank, offering a full range of business and consumer banking services, including trust and wealth management services. Through the activities of its sole subsidiary, StellarOne Bank, StellarOne operates 54 full-service financial centers, one loan production office, and a suite of ATMs serving the New River Valley, Roanoke Valley, Shenandoah Valley, and Central and North Central Virginia. Earnings Webcast To hear a live webcast of StellarOne’s third quarter 2011 earnings conference call at 10:00 a.m. (EDT) on October 27, 2011, please visit our website at www.StellarOne.com and click on the Investor Relations section for detailed instructions on how to participate. Replays of the conference call will be available from 1:00 p.m. (EDT) on Thursday, October 27, 2011 through 11:59 PM (EDT) on Thursday, November 3, 2011, by dialing toll free (855) 859 2056 and using passcode #16370288. Non-GAAP Financial Measures This report refers to the efficiency ratio, which is computed by dividing noninterest expense less amortization of intangibles and goodwill impairments as a percent of the sum of net interest income on a tax equivalent basis and non-interest income excluding gains on securities and losses on foreclosed assets. Comparison of our efficiency ratio or operating earnings with those of other companies may not be possible because other companies may calculate them differently. It also refers to operating earnings, which reflects net income adjusted for non-recurring expenses associated with mergers, asset gains and losses or expenses that are unusual in nature. Pre-tax, pre-provision earnings, which adds back provision and tax expense to net income, is used to demonstrate a more representative comparison of operational performance without the volatility of credit quality that is typically present in times of economic stress. The tangible common equity ratio is used by management to assess the quality of capital and management believes that investors may find it useful in their analysis of the company. This capital measure is not necessarily comparable to similar capital measures that may be presented by other companies. Such information is not in accordance with generally accepted accounting principles in the United States (“GAAP”) and should not be construed as such. These are non-GAAP financial measures that management believes provide investors with important information regarding operational efficiency. Management believes such financial information is meaningful to the reader in understanding operating performance, but cautions that such information should not be viewed as a substitute for GAAP. StellarOne, in referring to its net income, is referring to income under GAAP. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements. The forward-looking statements are subject to certain risks and uncertainties, which could cause actual results to differ materially from historical results, or those anticipated. When we use words such as “believes,” “expects,” “anticipates” or similar expressions, we are making forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date thereof. StellarOne wishes to caution the reader that factors, such as those listed below, in some cases have affected and could affect StellarOne’s actual results, causing actual results to differ materially from those in any forward-looking statement. These factors include: (i) expected cost savings from StellarOne’s acquisitions and dispositions, (ii) competitive pressure in the banking industry or in StellarOne’s markets may increase significantly, (iii) changes in the interest rate environment may reduce margins, (iv) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, credit quality deterioration, (v) changes may occur in banking legislation and regulation, (vi) changes may occur in general business conditions, (vii) changes may occur in the securities markets, and (viii) the impact of governmental restrictions on entities participating in the US Treasury Department Capital Purchase Program. Please refer to StellarOne’s filings with the Securities and Exchange Commission for additional information, which may be accessed at www.StellarOne.com. NOTE: Risk-based capital ratios are preliminary. SELECTED FINANCIAL DATA (UNAUDITED) STELLARONE CORPORATION (NASDAQ: STEL) (Dollars in thousands, except per share data) SUMMARY INCOME STATEMENT Three Months Ended September 30, Nine Months Ended September 30, Interest income - taxable equivalent $ Interest expense Net interest income - taxable equivalent Less: taxable equivalent adjustment Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income Noninterest expense Income tax expense Net income Dividends and accretion on preferred stock ) Net income available to common shareholders $ Earnings per share available to common shareholders Basic $ Diluted $ SUMMARY AVERAGE BALANCE SHEET Three Months Ended September 30, Nine Months Ended September 30, Total loans $ Total securities Total earning assets Total assets Total deposits Shareholders' equity PERFORMANCE RATIOS Three Months Ended September 30, Nine Months Ended September 30, Return on average assets % Return on average equity % Return on average realized equity (A) % Net interest margin (taxable equivalent) % Efficiency (taxable equivalent) (B) % CAPITAL MANAGEMENT September 30, Tier 1 risk-based capital ratio % % Tangible equity ratio % % Tangible common equity ratio % % Period end shares issued and outstanding Book value per common share $ $ Tangible book value per common share $ $ Three Months Ended September 30, Nine Months Ended September 30, Shares issued Average common shares issued and outstanding Average diluted common shares issued and outstanding Cash dividends paid per common share $ SUMMARY ENDING BALANCE SHEET September 30, Total loans $ $ Total securities Total earning assets Total assets Total deposits Shareholders' equity OTHER DATA End of period full time equivalent employees NOTES: (A) Excludes the effect on average stockholders' equity of unrealized gains (losses) that result from changes in market values of securities and other comprehensive pension expense. (B) Computed by dividing non-interest expense less amortization of intangibles by the sum of net interest income on a fully tax equivalent basis and non-interest income excludinggains on securities, loss on sale of foreclosed assets and other than temporary impairment on securities and goodwill. This is a non-GAAP financial measure, which we believe provides investors with important information regarding our operational efficiency. Comparison of our efficiency ratio with those of other companies may not be possible, because other companies may calculate the efficiency ratio differently. (C) Individual amounts shown above are calculated from actual, not rounded amounts in the thousands, which appear above. QUARTERLY PERFORMANCE SUMMARY (UNAUDITED) STELLARONE CORPORATION (NASDAQ: STEL) (Dollars in thousands) CREDIT QUALITY Three Months Ended September 30, Nine Months Ended September 30, Allowance for loan losses: Beginning of period $ Provision for loan losses Charge-offs ) Recoveries Net charge-offs ) End of period $ Accruing Troubled Debt Restructurings $ $ Loans greater than 90 days past due still accruing $ $ September 30, Non accrual loans $ $ Non accrual TDR's Total non-performing loans Foreclosed assets Total non-performing assets $ $ Nonperforming assets as a % of total assets % % Nonperforming assets as a % of loans plus foreclosed assets % % Allowance for loan losses as a % of total loans % % Net charge-offs as a % of average loans outstanding - 3 months % % Net charge-offs as a % of average loans outstanding - year to date % % September 30, 2011 Loans Outstanding Nonaccrual Loans Nonaccrual Loans to Loans Outstanding Construction and land development: Commercial $ $ % Residential % Total construction and land development $ $ % Commercial real estate: Commercial real estate - owner occupied $ $ % Commercial real estate - non-owner occupied % Farmland % Multifamily, nonresidential and junior liens % Total commercial real estate $ $ % Consumer real estate: Home equity lines $ $ % Secured by 1-4 family residential, secured by first deeds of trust % Secured by 1-4 family residential, secured by second deeds of trust % Total consumer real estate $ $ % Commercial and industrial loans (except those secured by real estate) % Consumer and other: Consumer installment loans $ $
